DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1 and 5 and the cancellation of claim 4 in the response filed 8/30/22 is acknowledged.
Claims 1-3 and 5 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US 5,901,632 in view of Dawes US 2,032,265.
Regarding claim 1, Ryan discloses a cord 10 for a mask and for attachment to left and right of a mask body portion (fig. 1 and col. 1, lines 5-9; furthermore, the cord/rope 10 is capable of being attached to left and right of a mask; please note that the claim requires the cord to be for a mask and for attachment to a mask), the cord 10 comprising, a plurality of strings 14, the plurality of strings 14 being braided (figs. 1 and 2 and col. 5, lines 8-23, yarns 14 are braided to form braided strands 12).
Ryan is silent on the cord being a rubber cord, the strings being rubber strings, and wherein a fibrous member is wound around each rubber string of the plurality of rubber strings.
However, Dawes teaches an analogously braided cord (fig. 2), wherein the cord is a rubber cord (p. 2, left column, lines 15-21, the cord being formed of rubber threads covered by textile yarn), the strings 1 are rubber strings, and wherein a fibrous member is wound around each rubber string 1 of the plurality of rubber strings 1 (col. 2, left column, lines 15-21, the rubber threads are covered by fabric textile, which would comprise some form of a fiber/thread).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cord of Ryan such that the cord is a rubber cord, the strings being rubber strings, and wherein a fibrous member is wound around each rubber string of the plurality of rubber strings, as taught by Dawes, to add resilience to the cord and protect the strands of the cord.
Regarding claim 2, Ryan in view of Dawes discloses the claimed invention as discussed above.
Ryan further discloses the plurality of strings 14 being braided so as to be arranged obliquely relative to a lengthwise direction of the cord (fig. 1 shows the strings 14 being braided at an angle to the length of the cord).
Please note that the strings and cord have been previously taught to be rubber strings and cord by Dawes in claim 1.
Regarding claim 3, Ryan in view of Dawes discloses the claimed invention as discussed above.
Ryan further discloses a plurality of sets 12 of strings 14, wherein each of the plurality of sets 12 of strings 14 is formed by bundling a plurality of strings 14, and the plurality of sets 12 of strings 14 are braided (figs. 1 and 2, a plurality of braids/sets 12 of strings 14 are then braided to form overall cord 10).
Please note that the strings have been previously taught to be rubber strings by Dawes in claim 1.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan US 5,901,632 in view of Dawes US 2,032,265 further in view of Xue et al. US 6,332,465 B1.
Regarding claim 5, Ryan in view of Dawes discloses the claimed invention as discussed above.
Ryan in view of Dawes is silent on a mask including the rubber cord according to claim 1.
However, Xue teaches a mask 10 (fig. 1) including the rubber cord according to claim 1 (figs. 3 and 4 and col. 6, lines 9-14 and 50-57, the head band 30 of the mask 10 is rubber as well).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rubber cord of Ryan in view of Dawes such that a mask includes the rubber cord according to claim 1, as taught by Xue, “to provide a band with some elastic characteristics” (col. 6, lines 9-13), which would increase comfort for the wearer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whitehead US 2,500,332
Fromm US 2,887,005
Hammer et al. US 2017/0182276 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786